 Case 9:17-cv-00919-GLS-CFH Document 78 Filed 09/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ECSON CAIMITE,
                                                     9:17-cv-919
                       Plaintiff,                    (GLS/CFH)

                 v.

A. RODRIGUEZ et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

     On April 9, 2020, Magistrate Judge Christian F. Hummel issued a

Report-Recommendation and Order (R&R), which recommends that

defendants A. Rodriguez’s and J.A. Esgrow’s motion for summary

judgment be denied. (Dkt. No. 72.) Pending before the court are

defendants’ objections to the R&R. (Dkt. No. 73.)

     Only specific objections warrant de novo review. See Almonte v.

N.Y. State Div. of Parole, No. Civ. 904CV484, 2006 WL 149049, at *3-5

(N.D.N.Y. Jan. 18, 2006). Objections that are general, conclusory,

frivolous, or a mere reiteration of an argument already made to the

Magistrate Judge trigger only clear error review. See id. at *4-5.

     Only two of defendants’ arguments are arguably specific objections,

for which the court has conducted de novo review. See id. at *3-4. First,
 Case 9:17-cv-00919-GLS-CFH Document 78 Filed 09/23/20 Page 2 of 5




defendants contend that Judge Hummel erred in relying on Rosales v.

Bennett, 297 F. Supp. 2d 637 (W.D.N.Y. 2004), and Sweet v. Wende Corr.

Facility, 253 F. Supp. 2d 492 (W.D.N.Y. 2003), and concluding that a

plaintiff does not have to specifically raise all issues in a hearing appeal to

preserve or exhaust his claims. (Dkt. No. 73 at 4-7.) Second, defendants

argue that Judge Hummel erred in relying on Thomas v. Calero, 824 F.

Supp. 2d 488 (S.D.N.Y. 2011), and concluding that a triable question of

fact exists with regard to whether Rodriguez was personally involved in a

constitutional violation, because a review of the record, as well as

Rodriguez’s declaration, shows that he lacked sufficient personal

involvement. (Id. at 7-9.)

      Having carefully considered the R&R in light of defendants’

objections, the court sees no reason to repeat what is said in the R&R in

conducting de novo review because this court reaches the same

conclusions as those reached by Judge Hummel. (Dkt. No. 72 at 18-26.)

      Defendants’ remaining arguments are “general, conclusory,

perfunctory, [and] a mere reiteration of . . . argument[s] [already] made,”

which triggers review only for clear error. See Rahman v. Fischer,

No. 9:10-cv-1496, 2014 WL 688980, at *1 (N.D.N.Y. Feb. 20, 2014)

                                       2
 Case 9:17-cv-00919-GLS-CFH Document 78 Filed 09/23/20 Page 3 of 5




(collecting cases); Almonte, 2006 WL 149049, at *4 (explaining that

resubmitting the same arguments previously made “fails to comply with the

specificity requirement”).

      For instance, defendants contend that Judge Hummel erred in

concluding that triable issues of fact exist as to whether Esgrow violated

Caimite’s constitutional due process rights because, according to

defendants, Judge Hummel “ignore[d] the fact that it is [d]efendants’

position that [Caimite] never called J. Webster/the tester as a witness,” and

“ignore[d] th[e] fact that, . . . [when] asked what witnesses he wanted to

call, [Caimite] requested several witnesses, but made no mention of

J. Webster or the person who performed the drug testing.” (Dkt. No. 73

at 9-10.) However, as the R&R illustrates, the opposite is actually true.

Indeed, Judge Hummel specifically addressed, and, after a thorough

analysis, rejected, these same arguments. (Dkt. No. 72 at 12-18.)

      Lastly, defendants maintain that Judge Hummel erred in concluding

that a triable issue of fact exists as to whether defendants are entitled to

qualified immunity, and that the court incorrectly concluded this by its

“mistaken analysis of [Caimite’s] due process claims.” (Dkt. No. 73 at 10.)

This gripe is entirely conclusory and reiterates a previous argument made

                                       3
 Case 9:17-cv-00919-GLS-CFH Document 78 Filed 09/23/20 Page 4 of 5




by defendants in their motion for summary judgment, and, thus, triggers

only clear error review. (Dkt. No. 60, Attach. 10 at 10-11); see Almonte,

2006 WL 149049, at *4-5.

      After reviewing the R&R, there is no apparent, let alone clear, error in

Judge Hummel’s analysis, which squarely addresses defendants’

arguments and provides multiple, appropriate reasons for denying

defendants’ motion for summary judgment. (Dkt. No. 72 at 12-18, 22-23).

Accordingly, the R&R, is adopted in its entirety.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 72)

is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for summary judgment (Dkt.

No. 60) is DENIED; and it is further

      ORDERED that this case is now deemed trial ready and a trial

scheduling order will be issued in due course; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.



                                       4
 Case 9:17-cv-00919-GLS-CFH Document 78 Filed 09/23/20 Page 5 of 5




September 23, 2020
Albany, New York




                                    5
